No. 04-01-00603-CV
IN RE Rafael VASQUEZ,
From the 175th Judicial District Court, Bexar County, Texas
Trial Court Nos. 95-CR-0683 & 95-CR-0685
Honorable Mary Roman, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	September 28, 2001
PETITION FOR WRIT OF MANDAMUS DENIED
	On September 14, 2001, relator filed a petition for writ of mandamus. This court has
determined that the relator is not entitled to the relief sought. Therefore, the petition is DENIED.
Tex. R. App. P. 52.8(a). 
							PER CURIAM
DO NOT PUBLISH